Johnston, Ch.
delivered the opinion of the Court.
There was but one witness to contradict the answer, in any of the particulars to which it relates: — either as to the parol agreement, or as to the terms of the written agreement, — or the conditions upon which it was placed in the hands of Behling ; or as to the fact of the possession being taken under the agreement (whether considered as parol or written). The rule of evidence in this Court, therefore, necessarily compelled it to dismiss the bill; whatever might be its impressions as to the merits of the case.
It is ordered that the decree be affirmed and the appeal dismissed.
Dunkin, Ch. concurred.

Appeal dismissed.